Citation Nr: 0015271	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty in from November 1977 to 
August 1981.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for schizophrenia.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from schizophrenia, which can be related to his 
period of service.


CONCLUSION OF LAW

The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran has not claimed combat service.  He did not serve 
during a period of war.  The Board accordingly finds that the 
veteran is not shown to have engaged in combat and is thus 
not entitled to application of 38 U.S.C.A. § 1154(b).  

Background

Service medical records show that the veteran's psychiatric 
condition was normal on is June 1977 enlistment examination 
report.  In March 1978 his mental status examination was 
within normal limits.  The impressions were no mental illness 
and no psychological contradictions for any administrative 
procedures.  The veteran was returned to full duty.  In June 
1979 the veteran reported sleep walking.  The examiner 
indicated that the veteran wanted help with this problem and 
that he seemed to be sincere and not manipulative.  The 
veteran was referred to the psychiatric clinic in November 
1979.  He informed the examiner that he wanted out of the 
service and that he was insane, aggressive, paranoid and 
schizophrenic.  The examiner stated that there appeared to be 
no sign of psychosis or acute intoxication.  The impression 
was immature personality.  The veteran's psychiatric 
condition was normal on his July 1981 separation examination 
report.  

The veteran was hospitalized in the Mississippi State 
Hospital in October 1996.  The impressions were polysubstance 
abuse, traits of antisocial, borderline and narcissistic 
personality.  

The Mississippi State Hospital records, dated October 1996 to 
November 1996 provided that from a diagnostic standpoint the 
evaluation suggested chronic problems with distorted 
thinking, poorly modulated moods as well as behavior.  
Antisocial, historic and borderline personality features were 
noted.  However, his most salient feature seemed to be 
paranoia.  This appeared to be personality based also.  
Although the Rorschach data suggested a diagnosis of paranoid 
schizophrenia, the available history and his current 
presentation did not provide clear support for this 
diagnosis.  

The December 1996 Social Security Administration (SSA) 
comprehensive mental status evaluation provided the diagnosis 
of chronic schizophrenia, paranoid type and antisocial 
personality disorder.  

A private psychometric / psychologic evaluation was done in 
March 1998.  Specific learning disabilities in reading, 
spelling and arithmetic were noted.  

The Allied Enterprises of Tupelo conducted an educational 
development evaluation in August 1998.  A vocational interest 
profile was provided.  

A January 1999 letter from SSA indicated that the veteran was 
receiving benefits based on a diagnosis of paranoid 
schizophrenia and other functional psychotic disorders.  

In March 1999 a private psychologist wrote that he made no 
statement and offered no opinion about the veteran's specific 
diagnosis.  He indicated that if the veteran did have 
schizophrenia it was entirely possible that it did originate 
in the service.  

At the March 1999 RO hearing the veteran testified that while 
he was in the Navy he started feeling that they were just 
needed as pieces of meat to sit and monitor the nuclear 
submarines.  He described feeling as though they were being 
monitored and that they played games or psychological games 
with him.  The veteran stated that he was on a nuclear 
submarine and they would not let him know how much radiation 
they were exposed to.  He reported that he saw a lot of drug 
abuse, which was encouraged.  The veteran indicated that he 
started having problems with his intellectual rebellion 
against the program and that as a result he was singled out 
for punitive treatment.  

The veteran testified that he was at sea a little over two 
years and that after service he was happy to be out because 
he was afraid that he would have been killed had he stayed in 
for six years.  He believed that his direct superiors were 
out to get him and had a plan to set him up.  The veteran 
indicated that he had been a homeless veteran and just 
drifted after leaving the military in 1981.  He reported that 
he sold blood plasma for food and had been estranged from his 
family since military service.  The veteran stated that his 
family felt that he was harassing them.  He was committed for 
evaluation and his family took out a restraining order 
against him.  As a result the veteran avers that he had not 
communicated with his family since that time.  He testified 
that he did not receive any treatment for a mental illness 
until his family committed him to the Mississippi State 
Hospital in 1996.  

Analysis

The veteran's testimony that his schizophrenia was related to 
his active service cannot serve to well ground the claims 
because he is not shown to be competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the veteran was discharged from service 
in August 1981 and the record does not show a diagnosis of or 
treatment for schizophrenia until December 1996 more than 10 
years after his discharge from service.  Although a private 
psychologist wrote, in March 1999, that if the veteran did 
have schizophrenia it was entirely possible that it did 
originate in the service.  The same private psychologist also 
stated that he made no statement and offered no opinion about 
the veteran's specific diagnosis.  This could hardly be 
construed as a nexus opinion.  Thus, there is no medical 
opinion of record indicating a nexus between the veteran's 
mental disorder complaints in service and his current 
diagnosis of schizophrenia.  In view of the absence of these 
facts, his allegation that there is some relationship to 
active service is unsupported.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
schizophrenia is not well grounded and is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for schizophrenia is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

